Citation Nr: 9909730	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-46 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include whether it is due to exposure to ionizing radiation 
in service.  

2.  Entitlement to service connection for a skin disorder, 
other than skin cancer, to include whether it is due to 
exposure to ionizing radiation in service.  

3.  Entitlement to service connection for bilateral 
cataracts, to include whether it is due to exposure to 
ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a July 
1994 rating action, with which the veteran disagreed in 
August 1994.  A statement of the case was issued later that 
month, and in October 1994, the veteran perfected his appeal 
by the submission of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  The case was subsequently forwarded to 
the Board, and in March 1997, the Board remanded the matter 
to the RO for additional development.  After that development 
was accomplished, a supplemental statement of the case was 
issued in December 1998, and the case was returned to the 
Board in Washington, DC.  


FINDINGS OF FACT

The veteran's assertion that he developed skin cancer, a skin 
disorder other than cancer, and bilateral cataracts which are 
related to service, and, in particular, related to exposure 
to ionizing radiation during service, is not supported by any 
competent evidence that would render the claims plausible 
under the law.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
service connection for skin cancer, as either directly due to 
service or as due to exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).

2.  The veteran has not submitted a well grounded claim for 
service connection for a skin disorder, other than cancer, as 
either directly due to service or as due to exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

3.  The veteran has not submitted a well grounded claim for 
service connection for bilateral cataracts, as either 
directly due to service or as due to exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection for a malignant tumor 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

As an initial matter, however, it must first be determined 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated U.S. 
Court of Appeals for Veterans Claims effective March 1, 1999, 
hereinafter, Court), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

With regard to that aspect of this appeal that concerns 
whether the veteran's claimed disabilities are due to his 
exposure to ionizing radiation during service, the Court of 
Appeals for Veterans Claims and the Federal Circuit Court 
have noted that there are three ways in which a veteran may 
establish service connection for disability which he or she 
believes was caused by ionizing radiation.  First, under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), a veteran who 
participated onsite in testing involving the detonation of 
nuclear weapons, or participated in the post-World War II 
occupation or other duty in Hiroshima or Nagasaki, Japan, in 
1945-1946, or was interned as a prisoner of war in Japan with 
opportunity for exposure to ionizing radiation, and who later 
contracts one of 15 listed types of cancer (which does not 
include skin cancer/basal cell carcinoma) will be granted 
service connection.  Second, under 38 C.F.R. § 3.311, a 
veteran who meets certain specified conditions may be granted 
service connection for one of 24 disorders (including skin 
cancer and subcapsular cataracts) listed therein.  Third, 
where evidence is presented which traces causation of the 
claimed disability to a condition or event during service, 
direct service connection can be established under 
38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied,  ___ 
U.S. ___ (March 2, 1998).  See also McGuire v. West, 11 Vet. 
App. 274 (1998).

Subcapsular cataracts and skin cancer are included in the 
list of radiogenic diseases, meaning diseases that may be 
induced by ionizing radiation, as defined by 38 C.F.R. 
§ 3.311(b)(2).  In all claims in which it is established that 
a radiogenic disease first became manifest after service and, 
ervice, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  In all claims involving radiation exposure 
from participation in atmospheric nuclear weapons test 
participation, as is the case here, this information will be 
requested from the appropriate office of the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i).  

When it is determined that a veteran was exposed to ionizing 
radiation as claimed, and the veteran subsequently develops 
skin cancer, which first became manifest 5 years or more 
after exposure, or subcapsular cataracts, which first became 
manifest 6 months or more after exposure, the claim, before 
its adjudication, shall be referred to the Under Secretary 
for Benefits for his or her consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311 (b)(1) and (b)(5).

When a claim is forwarded for review by the Under Secretary 
for Benefits, he or she may request an advisory opinion from 
the Under Secretary for Health, but in any event, the claim 
shall be considered with reference to the following factors:  

(1) The probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, 
taking into account any known limitations in the 
dosimetry devices employed in its measurement or 
the methodologies employed in its estimation; 

(2) The relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the 
specific pathology; 

(3) The veteran's gender and pertinent family 
history; 

(4) The veteran's age at time of exposure; 

(5) The time-lapse between exposure and onset of 
the disease; and 

(6) The extent to which exposure to radiation, or 
other carcinogens, outside of service may have 
contributed to development of the disease.

38 C.F.R. § 3.311(c)(e).  If the Under Secretary for Benefits 
determines there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(ii).  

A review of the veteran's service medical records in this 
case fails to reflect any complaints or findings related to 
the skin or to the eyes.  When examined in connection with 
his discharge from service in January 1956, the veteran's 
skin was normal upon clinical evaluation, and his visual 
acuity was 20/20 in each eye.  

The earliest record on which any skin disorder is shown is 
dated in May, 1978, when the veteran was treated for what was 
characterized as poison ivy.  Also in 1978, he was treated 
for atopic dermatitis, and a foot rash.  Subsequently dated 
records through to the 1990's reflect various disorders 
effecting the skin including solar keratoses, excoriated 
dermatitis, actinic keratosis, seborrheic keratosis, tinea 
pedis, and benign papillary keratosis.  The first record 
reflecting the presence of skin cancer, (basal cell 
carcinoma), is from 1986.  Significantly, however, these 
findings all occurred more than 20 years after the veteran's 
discharge from service, and none of these medical records 
contain any opinion by those who were treating the veteran, 
that they considered any of these conditions to be 
etiologically related to his service.  

Similarly, the evidence shows that the veteran was first 
diagnosed to have a cataract in 1981, approximately 25 years 
after service.  At that time, the condition only affected the 
veteran's left eye, and it was extracted in 1982.  
Subsequently, the records reveal that the veteran developed a 
right eye cataract in 1986, which was extracted in 1987.  As 
with the disabilities effecting the veteran's skin, however, 
there is no medical record on which any individual treating 
the veteran set forth his or her belief that the veteran's 
bilateral cataracts were considered to be related to service.  

Based on this review of the veteran's service medical 
records, and the post service medical treatment records that 
have been associated with the file, the requirements for a 
well-grounded claim for service connection for a skin 
disorder, including skin cancer, and for bilateral cataracts, 
as set out in the judicial precedent in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991), have not been 
met.  There is no competent opinion linking the veteran's 
skin disorders, including cancer, and his bilateral 
cataracts, first shown decades after service, to service.  In 
view of this, there is generally no duty to assist the 
veteran further in the development of these claims.  Boeck v. 
Brown, 6 Vet. App. 14 (1993), Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In this case, however, the record does confirm that the 
veteran participated in atmospheric nuclear weapons tests 
during service.  These were operations Castle, which occurred 
between March 1, 1954 and May 31, 1954, and Wigwam, which 
occurred between May 14, 1955 and May 15, 1955.  In view of 
this fact, the RO performed the claims development steps set 
out in 38 C.F.R. § 3.311, and contacted the Defense Special 
Weapons Agency in August 1997, requesting dose estimates of 
the veteran's radiation exposure.  In April 1998, this Agency 
provided to the RO a radiation dose assessment regarding the 
veteran, together with histories of the units to which the 
veteran was assigned during his service.  Also included in 
the response from the Defense Special Weapons Agency, was an 
Executive Summary from a National Academy of Sciences report 
which addressed the accuracy of the radiation exposure 
information provided.  Of significance, this summary revealed 
that if any bias existed in the estimate of radiation doses, 
"it is probably a tendency to overestimate the most likely 
dose..."  

In any event, the information received from the Defense 
Special Weapons Agency, together with the veteran's claims 
file, was forwarded to the Director, Compensation and Pension 
Service at the VA Central Office in May 1998.  From that 
office, the case was referred to the Under Secretary for 
Health for an opinion as to the relationship between the 
veteran's exposure to ionizing radiation and his subsequent 
development of cataracts and basal cell carcinoma.  

In September 1998, a Memorandum was prepared by the VA Chief 
Public Health and Environmental Hazards Officer, in response 
to the request for an opinion in regards to the veteran's 
case.  In this memorandum, which referred to the 
documentation provided by the Defense Special Weapons Agency, 
it was noted that the veteran's total external gamma plus 
neutron exposure was "1.3 rem with an upper bound of 1.9 
rem; a total effective committed dose equivalent - less than 
0.1 rem."  It went on to note that the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60 to 150 rads, while the threshold for 
persons treated with X-rays to the eye was about 200 -500 
rads.  

With respect to skin cancer, it was observed that the 
condition usually is attributed to ionizing radiation at high 
doses, e.g., several hundred rads, although "[e]xcess 
numbers of basal cell cancers also have been reported in skin 
that received estimated doses of 9-12 rads in margins of 
irradiated areas."  In view of the foregoing, it was 
concluded that, 

...it was unlikely that the veteran's cataracts or 
basal cell skin cancer can be attributed to 
exposure to ionizing radiation in service.   

Thereafter, the Director, Compensation and Pension Service, 
wrote to the RO and advised that as a result of the opinion 
received from the Under Secretary for Health, and after 
reviewing the evidence of record, it was his conclusion that 
there is no reasonable possibility that the veteran's 
cataracts or basal cell skin cancer was the result of 
exposure to ionizing radiation in service.  

As with the analysis of the veteran's claims that did not 
consider the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, so too, in an analysis that 
contemplates the provisions of this regulation, the Board 
must conclude that the veteran has not met the burden of 
presenting evidence of well grounded claims for the benefits 
he seeks.  Simply stated, the record provides no medical 
evidence linking the veteran's skin disorders, including 
cancer or his bilateral cataracts with his radiation exposure 
in service.  As set forth above, the veteran was exposed to 
ionizing radiation during service, and many years later he 
developed a skin disorder, including skin cancer, and 
bilateral cataracts.  The only pieces of evidence that links 
any of these conditions to service, however, are the 
veteran's contentions.  None of those who have treated the 
veteran over the years have opined that such a connection 
exists, and after specifically considering whether the 
veteran's skin cancer and cataracts could have been related 
to the veteran's exposure to ionizing radiation in service, 
the VA's Chief Public Health and Environmental Hazards 
Officer, concluded that was unlikely.  

In sum, there is no evidence that the veteran had a skin 
disorder, including cancer, or bilateral cataracts in service 
or for many years thereafter.  Further, none of the 
disabilities for which the veteran seeks service connection 
are among those which warrant presumptive service connection 
under the provisions of 38 C.F.R. § 3.309.  Finally, there is 
no competent evidence connecting the onset of any of these 
disabilities to events in service.  Under these 
circumstances, the veteran has failed to satisfy the 
requirements for submitting well-grounded claims as imposed 
by 38 U.S.C.A. § 5107(a) (West 1991).  As claims that are not 
well grounded do not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for skin cancer, a skin disorder, other than skin 
cancer, and bilateral cataracts must be denied.  


ORDER

Service connection for skin cancer is denied.  

Service connection for a skin disorder other than cancer is 
denied.  

Service connection for bilateral cataracts is denied.  



		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


